Citation Nr: 1752506	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.  

FINDINGS OF FACT

The Veteran's service-connected schizoaffective disorder with an eating disorder has precluded him from obtaining and maintaining substantially gainful employment throughout the appeal period.  

CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The Veteran initially filed his claim of service connection for a psychiatric disorder and TDIU on May 12, 2009.  In the May 2010 rating decision, service connection for schizoaffective disorder with eating disorder was granted; eventually, in a May 2011 rating decision, the Veteran's psychiatric disorder was assigned a 70 percent evaluation, effective May 12, 2009.  Accordingly, throughout the appeal period, the Veteran meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

The Veteran asserts, particularly in his November 2016 hearing, that he has been unable to work due to his psychiatric disability since leaving his security officer position in 2008.  The Veteran's Application for TDIU, VA Form 21-8940, indicated that he last worked as a security officer in August 2008, at which time he voluntarily took a leave of absence due to medical problems related to his psychiatric disability.  The Veteran never returned to that position.  

The Board reflects that in a January 2011 letter from his private physician, Dr. F.J.C. opined that the Veteran's psychiatric disorder precluded him from obtaining and maintaining substantially gainful employment.  In addition, the Veteran submitted a November 1991 letter in which it was noted that he was medically retired from his correctional officer position due to his psychiatric disability and that he has been in receipt of Social Security disability benefits since that time.  

Furthermore, it appears that the Veteran attempted to be retrained through VA's Vocational Rehabilitation and Counseling program.  However, in a September 2011 letter, the Veteran's Vocational Rehabilitation Counselor indicated that he was interrupting and recommending discontinuance of the Veteran's program as completion of the program did not appear to be in his best interest; specifically, the Vocational Rehabilitation Counselor noted that the Veteran was unable to complete an Individual Extended Evaluation Plan (IEEP) due to stress and other life issues, that he had taken a leave of absence from his volunteer life in order to stabilize his life, and due to his "recent battle" with his service-connected disability.  The Vocational Rehabilitation Counselor concluded that after meeting with the Veteran and due to the combination of all of these life issues, he was recommending discontinuance of the program.  

It appears to the Board, as noted in a June 2011 letter from L.S., MFT, that the life issues alluded to in the September 2011 letter involved the Veteran's participation in a Day Treatment program for his service-connected eating disorder.  A review of those private treatment records indicates-particularly as noted in email correspondences between the Veteran and L.S.-a significant inability to work with other people as a result of his paranoia, depression and other psychiatric symptomatology.

The Board acknowledges that the December 2009 VA examiner appears to indicate that the Veteran may be employable as he was volunteering for several agencies at least four days a week.  That examiner, however, noted that the Veteran stated that he would be unable to retain employment at that time due to his psychiatric symptomatology.  The Board further acknowledges that the December 2013 VA examiner appears to separate out a gender identity and personality disorder-which when considered in conjunction with the Veteran's noted severe schizoaffective disorder would render him totally occupationally and socially impaired-and then finds, based on the presentation on examination and his statements that he was "doing significantly better" on his current medication regime, that the Veteran did not meet the criteria for unemployability.  The Board reiterates that the complete array of symptomatology noted during that examination as "more severe and responsible for the level of impairment indicated" during the examination was attributed to solely the service-connected schizoaffective disorder.  

Despite the VA examiners' findings, the Board finds that the other evidence of record, including Dr. F.J.C. and the Vocational Rehabilitation Counselor's findings and conclusions, to be more probative with respect to whether the Veteran was employable throughout the appeal period.  Accordingly, by resolving reasonable doubt in his favor, the Board finds that the evidence demonstrates that the Veteran's service-connected schizoaffective disorder with an eating disorder precludes him from obtaining and maintaining substantial gainful employment; TDIU is therefore warranted throughout the appeal period.  See 38 C.F.R. §§ 3.102, 4.16.  


ORDER

Entitlement to TDIU is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


